Exhibit 10.1

 

Letter Agreement

September 14, 2017

Ms. Lynda Markoe

Dear Lynda:

Pursuant to our discussions regarding your continued employment with J. Crew
Group, Inc. (the “Company”), we thought it would be useful to lay out the terms
and conditions of our agreement in this letter agreement (this “Agreement”) for
all parties to sign. This Agreement will be effective September 14, 2017 (the
“Commencement Date”).

In consideration of your promotion and continued employment with the Company,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, you and the Company hereby agree as follows:

1.  Employment.

(a)  The Company hereby agrees to continue to employ you during the “Employment
Period” (as defined below) as its Chief Administrative Officer and you hereby
agree to serve the Company in such capacity. You will continue to report to the
Chief Executive Officer of the Company. You shall discharge the duties and
responsibilities of your position and such other duties and responsibilities as
are specified by the Board of Directors of the Company, the Board of Directors
of Chino Holdings, Inc. (“Parent”), or the Chief Executive Officer reasonably
consistent with such position.

(b)  During the Employment Period (as defined below), you shall devote your full
business time and energy, attention, skills and ability to the performance of
your duties and responsibilities hereunder and shall faithfully and diligently
endeavor to promote the business and best interests of the Company and its
Affiliates (as defined below). Accordingly, you may not, directly or indirectly,
without the prior written consent of the Company, operate, participate in the
management, operations or control of, or act as an employee, officer,
consultant, agent or representative of, any type of business or service (other
than as an employee of the Company), provided that it shall not be a violation
of the foregoing for you to (i) act or serve as a director, trustee or committee
member of any civic or charitable organization on one industry trade or
for-profit corporate board or committee, (ii) manage your personal, financial
and legal affairs, or (iii) deliver lectures or fulfill speaking engagements, so
long as such activities (described in clauses (i), (ii) or (iii)) do not
interfere with the performance of your duties and responsibilities to the
Company and its Affiliates as provided hereunder. For purposes of this
Agreement, except as otherwise expressly provided herein, “Affiliate” means any
entity or person directly or indirectly controlled by or in common control with
either the Company or Parent. For the avoidance of doubt, except with respect to
Section 4(c) of this Agreement, “Affiliate” does not include any other portfolio
company or investment fund associated with TPG or LGP (each, as defined in the
Stockholders Agreement (as defined below)) other than Parent and its
subsidiaries.

2.  Employment Period.

(a)  Unless the Employment Period is terminated earlier pursuant to Section 2(b)
hereof, the Company shall employ you on the terms and subject to the conditions
of this Agreement for a three

 

--------------------------------------------------------------------------------

 

(3) year term commencing effective as of the Commencement Date and ending on the
day immediately preceding the third anniversary of the Commencement Date. The
term of this Agreement  will be automatically renewed for successive one
(1)-year periods, unless at least four (4) months prior to the expiration of the
term, you shall give written notice to the Company of your intention not to
renew the term or at least two (2) months prior to the expiration of the term,
the Company shall give you written notice of its intention not to renew the term
(such term of employment, as from time to time extended, the “Employment
Period”).

(b)  Your employment with the Company hereunder may be terminated prior to the
expiration of the Employment Period upon the earliest to occur of the following
events: (i) your death or Disability (as defined below), (ii) voluntary
termination of employment by you without Good Reason (as defined below) on at
least two (2) months’ prior written notice, unless waived by the Company, (iii)
voluntary termination of employment by you for Good Reason in accordance with
the procedure outlined in Section 2(f) below, (iv) termination of employment by
the Company without Cause (as defined below) or (v) termination of employment by
the Company for Cause. The date on which your employment is terminated hereunder
for any reason (including upon the expiration of the Employment Period) shall be
referred to as the “Termination Date”.

(c)  Upon termination of the Employment Period for any reason, (A) you (or your
estate) shall be entitled to any earned but unpaid Base Salary (as defined
below) as of the Termination Date, any reimbursements owed to you under
applicable Company policy and any vested amounts arising from your participation
in, or vested benefits under, any employee benefit plans, programs or
arrangements, which amounts shall be payable in accordance with the terms and
conditions of such benefit plans, programs, or arrangements, and (B) with
respect to any equity grants outstanding as of the Termination Date, the
treatment of such equity grants shall be determined in accordance with the terms
and conditions of the applicable grant agreement pursuant to which such equity
awards were granted to you. If the Company terminates the Employment Period
without Cause, you terminate the Employment Period for Good Reason, or your
employment terminates as a result of the Company’s non-renewal of the Employment
Period as contemplated by Section 2(a) above (a “Company Non-Renewal
Termination”), you will be entitled to the following severance benefits (the
“Severance Benefits”) (it being understood that the payment of such Severance
Benefits shall only commence, in accordance with the timing provisions set forth
below, upon your “separation from service” within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended, and any regulations thereunder
(the “Code”) and it further being understood that the Company’s obligation to
provide you Severance Benefits upon a Company Non-Renewal Termination shall be
expressly conditioned upon your continued compliance with Sections 4(a) and 4(b)
of this Agreement): (i) continuation of your Base Salary as in effect
immediately prior to such termination (your “Ending Base Salary”, and such
continuation of your Ending Base Salary being referred to herein as the
“Continuation Severance Payment”) in accordance with the regular payroll
practices of the Company and your medical benefits (including those of your
spouse and dependents, if applicable), which medical benefits the Company may
elect to provide by making a payment to you on a monthly basis equal to an
amount that, after all applicable taxes are paid, is equal to the amount of the
monthly COBRA premiums incurred by you (including your spouse and dependents, if
applicable), if any (the “Continuation Medical Benefit”), for a period of twelve
(12) months (the “Severance Period”) after the Termination Date; (ii) the Annual
Bonus (as defined below) earned for the year immediately prior to the year that
includes the Termination Date, to the extent not yet paid, and (iii) an amount
equal to your target Annual Bonus, payable in monthly installments over the
Severance Period  (iv) a lump sum amount equal to the product of (x) the Annual
Bonus, if any, that you would have earned based on the actual achievement of the
applicable performance objectives in the fiscal year which includes

-2-

 

--------------------------------------------------------------------------------

 

the Termination Date had your employment not been terminated and (y) a fraction,
the numerator of which is the number of days in the fiscal year that includes
the Termination Date through the Termination Date and the denominator of which
is 365, payable when bonuses are generally paid to employees of the Company
(“Pro-Rata Bonus”), but in no event later than the date that is seventy-five
(75) days following the end of the year with respect to which such bonus was
earned; provided that the Severance Benefits are subject to and conditioned upon
your execution of a valid general release and waiver within sixty (60) days
after your termination of employment (and any payment that otherwise would be
made within such sixty (60)-day period pursuant to this paragraph shall be paid
at the expiration of such sixty (60)-day period) in the form attached hereto as
Exhibit A and your compliance with the provisions set forth in Section 4 hereof.
Notwithstanding anything herein to the contrary, except in the event your
employment terminates in the twenty-four (24) month period following a Change of
Control (as defined in the Stockholders Agreement (as defined below)), your
right to receive the Continuation Severance Payment during the Severance Period
shall terminate effective immediately upon the date that you become employed by
a new employer or otherwise begin providing services for an entity as a
consultant or otherwise (“New Employment”); provided that if the cash
compensation you receive pursuant to such New Employment, including without
limitation guaranteed bonus payments relating to the Severance Period whether or
not paid during the Severance Period (“New Compensation”), is less than your
Ending Base Salary, the Company will continue to pay you, in accordance with the
regular payroll practices of the Company, an incremental amount during the
remaining Severance Period such that the New Compensation payments you receive
together with such incremental amount will equal your Ending Base Salary on an
annualized basis. In addition, your right to receive the Continuation Medical
Benefit shall cease immediately upon your being eligible for coverage under
another group health plan. For purposes of clarification only, any New
Employment obtained by you during the Severance Period shall not affect your
right to receive the Pro-Rata Bonus subject to compliance with the conditions
outlined above for provision of the Severance Benefits. You shall immediately
notify the Company upon obtaining New Employment and provide all information
regarding compensation and medical coverage reasonably requested by the Company.
Except as set forth herein, the Company shall have no additional obligations to
pay you any severance, termination pay or other similar compensation or
benefits.

Notwithstanding the foregoing paragraph, in the event the Company terminates the
Employment Period without Cause or you terminate the Employment Period for Good
Reason, and you are a “specified employee” within the meaning of Section 409A of
the Code (as determined in accordance with the methodology established by the
Company as in effect on the Termination Date), any amounts payable to you on
account of your termination of employment during the six (6)-month period
immediately following the date of your “separation from service” within the
meaning of Section 409A of the Code (not including any accrued but unpaid Base
Salary as of your Termination Date) that constitute the payment of nonqualified
deferred compensation within the meaning of Section 409A of the Code shall be
deferred and accumulated for a period of six (6) months from the date of
separation from service and paid in a lump sum on the first day of the seventh
month following such separation from service (or, if earlier, the date of your
death). In addition, for purposes of clarification, each amount payable to you
under this Section 2(c) shall constitute a “separately identified amount” within
the meaning of Treasury Regulation Section 1.409A-2(b)(2).

(d)  For purposes of this Agreement, the term “Cause” shall mean, as determined
in good faith by the Board of Directors of Parent (the “Parent Board”), (i) the
indictment for a felony or any crime involving moral turpitude or being charged
or sanctioned by a federal or state government or governmental authority or
agency with violations of applicable laws in any judicial or administrative
process or proceeding, or having been found by any court or governmental
authority or agency to

-3-

 

--------------------------------------------------------------------------------

 

have committed any such violation, (ii) willful misconduct or gross negligence
in connection with the performance of your duties as an employee of the Company,
(iii) a willful and material breach of this Agreement, including without
limitation, your failure to substantially perform your duties and
responsibilities hereunder, after you have been given written notice specifying
such breach and at least thirty (30) days to cure such breach, to the extent
reasonably susceptible to cure, (iv) a fraudulent act or omission by you adverse
to the reputation of the Company or any affiliate, (v) the willful disclosure by
you of any Confidential Information (as defined below) to persons not authorized
to know same, and (vi) your violation of or failure to comply with (A) any
Company policy, including, without limitation, the Code of Ethics and Business
Practices, or (B) any legal or regulatory obligations or requirements, provided
that with respect to this Section 2(d)(vi), you shall be given thirty (30) days
to cure such violation to the extent such violation is reasonably susceptible to
cure. If subsequent to the termination of your employment, it is discovered that
your employment could have been terminated for Cause pursuant to sections (i) or
(iv) of this Section 2(d), your employment shall, at the election of the
Company, in its sole discretion, be deemed to have been terminated for Cause in
which event the Company shall be entitled to immediately cease providing any
Severance Benefits to you or on your behalf and recover any payments previously
made to you or on your behalf in the form of Severance Benefits. For purposes of
this provision, no act or omission on your part shall be considered “willful”
unless it is done, or omitted to be done, by you in bad faith or without
reasonable belief that your action or omission was in the best interests of the
Company. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board of Directors of the Company (the “Board”)
or the Parent Board shall be conclusively presumed to be done, or omitted to be
done, by you in good faith and in the best interests of the Company.

(e)  For purposes of this Agreement, the term “Disability” shall mean, as
determined by a mutually agreed upon physician, your incapacity due to physical
or mental illness or injury, which results in your being unable to perform your
duties hereunder for a period of ninety (90) consecutive working days, and
within thirty (30) days after the Company notifies you that your employment is
being terminated for Disability, you shall not have returned to the performance
of your duties on a full-time basis.

(f)  For purposes of this Agreement, the term “Good Reason” shall mean (i) any
action by the Company that results in a material and continuing diminution in
your position, authority, duties or responsibilities, including without
limitation an adverse change in your title from Chief Administrative Officer or
a change such that you no longer report directly to the Chief Executive Officer
in accordance with Section 1(a) above; (ii) a material reduction by the Company
in your Base Salary (other than as permitted by Section 3(a) below) or Annual
Bonus opportunity as in effect on the Commencement Date or as the same may be
increased or decreased from time to time in accordance with Section 3(a); or
(iii) a relocation of your principal place of employment to more
than  thirty-five (35) miles from such principal place of employment as of the
Commencement Date, in each case without your written consent. For a termination
to qualify as a termination of your employment for “Good Reason”, you must
deliver to the Board a written notice specifically identifying in a reasonable
detail the conduct of the Company which you believe constitutes “Good Reason” in
accordance with this Section 2(f) within ninety (90) days of the initial
occurrence of the event(s) you believe constitute “Good Reason” and provide the
Board and/or Company at least thirty (30) days to remedy such conduct after
receipt of such written notice, and to the extent not cured, you must terminate
your employment within thirty (30) days after such failure to cure.

-4-

 

--------------------------------------------------------------------------------

 

3.  Compensation and Benefits.

(a)  Base Salary. During the Employment Period, your annual base salary shall
not be less than $600,000 (“Base Salary”); provided that your annual base salary
may be reduced to less than the Base Salary if the annual base salaries in
effect for all or the majority of other senior executive officers of the Company
are similarly reduced. The Base Salary shall be paid pursuant to regular Company
payroll practices for the senior executives of the Company and shall be reviewed
annually by the Company. For all purposes herein, “Base Salary” shall mean Base
Salary as adjusted pursuant to this Section 3(a).

(b)  Annual Bonus. In addition to the Base Salary, for each fiscal year during
the Employment Period you will have the opportunity to earn an annual bonus
(“Annual Bonus”) at the following percentages of your Base Salary if both the
Company achieves certain performance objectives (which will be determined by the
Company for each such fiscal year in accordance with the Company’s bonus plan)
and you achieve your performance goals established by the Company: target Annual
Bonus of 75% of Base Salary, up to a maximum Annual Bonus of 187.5% of Base
Salary, based upon the terms of the bonus plan as in effect from time to time.
Any Annual Bonus will be paid only if you are actively employed with the Company
and not in breach of this Agreement on the date of actual payment (which shall
be no later than the seventy-fifth (75th) day following the close of the fiscal
year to which the Annual Bonus relates), except that such requirement of
continued employment shall not apply to the payment of any Pro-Rata Bonus or any
accrued but unpaid Annual Bonus payable pursuant to Section 2(c) hereof.

(c)  Employee Benefits. During the Employment Period, you will be entitled to
participate in the Company’s benefit package made generally available to other
senior executive officers of the Company, subject to the applicable terms of
each benefit plan. Currently, the Company’s benefit package includes paid time
off, holidays, life insurance, medical insurance, a matching 401(k) tax deferred
savings plan, a flexible spending account, and the associate discount. The
Company reserves the right to change these benefits at any time in its sole
discretion.  You will be entitled to vacation in accordance with the Company’s
paid time-off policy, such paid time off to be taken at your discretion, subject
to the needs of the business.

(d)  Business Expense Reimbursement. The Company shall promptly reimburse you
for all reasonable business expenses incurred by you in connection with the
performance of your duties and responsibilities hereunder upon the presentation
of statements of such expenses in accordance with the Company’s policies and
procedures as may be in effect from time to time; provided that such
reimbursement shall occur no later than the last day of the calendar year
following the calendar year in which you incurred the reimbursable expense.

(e)  Director and Officer Insurance. During the Employment Period, and at all
times thereafter during which you remain an executive officer of the Company,
the Company or its Affiliates will provide you with directors’ and officers’
insurance liability coverage to cover claims arising from your activities on
behalf of the Company and its Affiliates, in the same manner as such insurance
is provided to other similarly-situated executive officers or directors of the
Company and its Affiliates.

-5-

 

--------------------------------------------------------------------------------

 

4.  Additional Agreements; Confidentiality.

(a)  As additional consideration for the Company entering into this Agreement,
you agree that for a period of twelve (12) months following the Termination
Date, you shall not, directly or indirectly, (i) engage (either as owner,
investor, partner, employer, employee, consultant or director) in or otherwise
perform services for any Competitive Business (as defined below) provided that
the foregoing restriction shall not prohibit you from owning a passive
investment of not more than five percent (5%) of the total outstanding
securities of any publicly-traded company, or (ii) solicit or cause another to
solicit any customers or suppliers of the Company to terminate or otherwise
adversely modify their relationship with the Company. .   For purposes of this
Section 4, the term “Company” means the Company and/or its Affiliates.   The
term “Competitive Business” means a list of companies (including their
subsidiaries) attached hereto as Exhibit B and may be amended from time to time
by mutual agreement of the parties. Notwithstanding the foregoing, you shall not
be in violation of this Section 4(a) if your employer merges into or is acquired
by a Competitive Business or a subsidiary or parent of such Competitive
Business, provided that you did not know, or have reason to know, of any pending
or actual transaction that resulted in such merger or acquisition on or before
the date on which you commenced work for such employer.  Notwithstanding
anything herein to the contrary, the provisions of this Section 4(a) shall not
apply in any of the following circumstances: (i) the Company terminates the
Employment Period without Cause or (ii) you terminate the Employment Period for
Good Reason.

(b)  During the Employment Period and for a period of twelve (12) months
following the Termination Date, you shall not, directly or indirectly, solicit,
hire, or seek to influence the employment decisions of, any employee of the
Company on behalf of any person or entity other than the Company.

(c)  You agree that during the Employment Period and thereafter you will hold in
strict confidence any proprietary or Confidential Information (as defined below)
related to the Company, except to the extent that such Confidential Information
(i) becomes a matter of public record or is published in a newspaper, magazine
or other periodical available to the general public, other than as a result of
your act or omission, (ii) is required to be disclosed by any law, regulation or
order of any court, other tribunal, regulatory commission or administrative
agency, provided that you give prompt notice of such requirement to the Company
to enable the Company to seek an appropriate protective order prior to such
disclosure, or (iii) is required to be used or disclosed by you to perform
properly your duties under this Agreement. For purposes of this Agreement, the
term “Confidential Information” shall mean all information of the Company in
whatever form which is not generally known to the public, including without
limitation, customer lists, trade practices, marketing techniques, fit
specifications, design, pricing structures and practices, research, trade
secrets, processes, systems, programs, methods, software, merchandising,
distribution, planning, inventory and financial control, store design and
staffing. Upon termination of your employment, you shall not take, without the
prior written consent of the Company, any drawing, specification or other
document or computer record (in whatever form) of the Company embodying any
Confidential Information and will return any such information (in whatever form)
then in your possession.

(d)  You agree to deliver promptly to the Company upon termination of the
Employment Period for any reason, or at any other time that the Company may so
request, all documents (and all copies thereof), whether written, electronic, or
in any other form, relating to the business of the Company and all property
associated therewith, which you may then possess or have under your control. You
agree that all sketches, drawings, samples, design samples, designs, patterns,
methods,

-6-

 

--------------------------------------------------------------------------------

 

processes, techniques, themes, layouts, mechanicals, trade secrets, copyrights,
trademarks, patents, ideas, specifications, business or marketing practices,
concepts, strategies and techniques and other material or work product
(“Intellectual Property”) created, developed or assembled, whether or not by
you, during and in connection with your employment with the Company, shall
become the permanent and exclusive property of the Company to be used in any
manner it sees fit, in its sole discretion and that all rights to Intellectual
Property are vested in the Company. You shall not communicate to the Company any
ideas, concepts, or information of any kind (i) which were earlier communicated
to you in confidence by any third party, or (ii) which you know or have reason
to know is the proprietary information of any third party, or (iii) which is
subject to any claim of proprietary interest by any third party. Further, you
shall adhere to and comply with the Company’s Code of Ethics and Business
Practices. All Intellectual Property created or assembled, whether or not by
you, in connection with your employment with the Company shall be the permanent
and exclusive property of the Company. You and the Company mutually agree that
all Intellectual Property and work product created in connection with this
Agreement, which is subject to copyright, shall be deemed to be “work made for
hire,” and that all rights to copyrights shall be vested in the Company. If for
any reason the Company cannot be deemed to have commissioned “work made for
hire,” and its rights to copyright are thereby in doubt, then you agree not to
claim to be the proprietor of the work prepared for the Company, and to
irrevocably assign to the Company, at the Company’s expense, all rights in the
copyright of the work prepared for the Company. You further agree to execute any
documentation necessary to assign over or vest any Intellectual Property in the
Company.

(e)  You agree that during the Employment Period and thereafter you shall not
defame or disparage the Company or any of its Affiliates or their respective
officers, directors, members, executives or associates; provided, however, that
this Section 4(e) shall not prevent you from having any communications with your
immediate family or your financial and tax advisors, accountants or attorneys or
from giving testimony that may be required before any court, other tribunal,
regulatory commission or administrative agency or pursuant to compulsory process
of law or other applicable law. The Company agrees that, during the Employment
Period and thereafter, it shall not, and it shall cause its executive officers
and directors not to, defame or disparage you. You agree to reasonably cooperate
with the Company in refuting any defamatory or disparaging remarks by any third
party made in respect of the Company or any of its Affiliates or their
respective officers, directors, members, executives or associates. The Company
agrees to, and agrees to cause its executive officers and directors to,
reasonably cooperate with you in refuting any defamatory or disparaging remarks
by any third party made in respect of you.

(f)  You agree that during the Employment Period and thereafter, in the event
that you are served with legal process or other request purporting to require
you to testify, plead, respond or defend and/or produce documents in connection
with any legal or governmental proceeding, threatened proceeding, investigation
or inquiry involving the Company or any of its Affiliates or their respective
officers, directors, members, executives or associates, you will: (1) provide
testimony or Company documents only if served with a subpoena, court order or
similar process from a regulatory agency or with the prior written consent of
the Company; (2) within three (3) business days or as soon thereafter as
practical, provide oral notification to the Company’s General Counsel of your
receipt of such process or request to testify or produce documents; and (3)
provide the Company’s General Counsel by overnight delivery service a copy of
all legal papers and documents served upon you. You further agree that in the
event you are served with such process, you will meet and confer with the
Company’s designee(s) in advance of giving such testimony or information. You
also agree to reasonably cooperate with the Company and/or, at the Company’s
request, any of its Affiliates and

-7-

 

--------------------------------------------------------------------------------

 

their respective officers, directors, members, executives or associates in
connection with any existing, future or threatened litigation or governmental
proceeding, investigation or inquiry involving the foregoing parties, whether
administrative, civil or criminal in nature, in which and to the extent the
Company deems your cooperation reasonably necessary. The Company agrees to
reimburse you for your reasonable out-of-pocket expenses incurred in connection
with the performance of your obligations under this Section 4(f) upon the
presentation of statements of such expenses in accordance with the Company’s
policies and procedures as may be in effect from time to time; provided that
such reimbursement shall be paid to you no later than the end of the calendar
year immediately following the calendar year in which such expenses were
incurred.

(g)  You also agree that breach of the provisions provided in this Section 4
would cause the Company to suffer irreparable harm for which money damages would
not be an adequate remedy and therefore, if you breach any of the provisions in
this Section 4, the Company will be entitled to seek an injunction restraining
you from violating such provision without the posting of any bond. If the
Company shall institute any action or proceeding to enforce the terms of any
such provision, you hereby waive the claim or defense that the Company has an
adequate remedy at law and you agree not to assert in any such action or
proceeding the claim or defense that the Company has an adequate remedy at law.
The foregoing shall not prejudice the Company’s right to require you to account
for and pay over to the Company, and you hereby agree to account for and pay
over, the compensation, profits, monies, accruals and other benefits derived or
received by you as a result of any transaction constituting a breach of any of
the provisions set forth in this Section 4. Without limiting the foregoing, you
further agree that, in the event your employment is terminated due to a Company
Non-Renewal Termination and you fail to comply with Section 4(a) or 4(b) of this
Agreement, the Company shall have the immediate right to cease making any
severance payments under Section 2(c) of this Agreement and shall have the right
to require you to repay any severance payments that had been paid to you prior
to the date of such breach.

5.  Representations.

The parties hereto hereby represent and warrant that they have the authority to
enter into this Agreement and perform their respective obligations hereunder.
You hereby represent and warrant to the Company that (i) the execution and
delivery of this Agreement and the performance of your duties hereunder shall
not constitute a breach of or otherwise violate any other agreements,
arrangements or commitments with any other party to which you are a party or by
which you are bound, and (ii) you will not use or disclose any confidential
and/or proprietary information or trade secrets obtained by you in connection
with your former employments with respect to your duties and responsibilities
hereunder. You further represent that you are not aware of any facts or
circumstances that would adversely affect your ability to serve as the Company’s
Chief Administrative Officer.

6.  Indemnification.

The Company agrees that if you are made a party or threatened to be made a party
to any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”), other than
any Proceeding related to any contest or dispute between you and the Company or
any of its Affiliates with respect to this Agreement or the services described
hereunder, by reason of the fact that you are or were an officer or a director
of the Company or any subsidiary of the Company or are or were serving at the
request of the Company as a director, officer, member, employee or agent of
another corporation or a partnership, joint venture, trust or other enterprise,
the Company shall indemnify you for, and hold you harmless against, all expenses

-8-

 

--------------------------------------------------------------------------------

 

(including attorneys’ fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred by you to the fullest extent authorized by the
Company’s Certificate of Incorporation and Bylaws (including, without
limitation, the advancement of expenses in accordance with the Company’s
Bylaws).

7.  Miscellaneous.

(a)  Any notice or other communication required or permitted under this
Agreement shall be effective only if it is in writing and shall be deemed to be
given when delivered personally or four days after it is mailed by registered or
certified mail, postage prepaid, return receipt requested or one day after it is
sent by a reputable overnight courier service and, in each case, addressed as
follows:

If to the Company:

J. Crew Group, Inc.

770 Broadway

New York, New York 10003

Attention: General Counsel

 

If to you:  To the address on file with the Company.

 

Or to such other address as any party may designate by notice to the other.

(b)  This Agreement and any other agreement specifically referred to herein
constitute the entire agreement between you and the Company with respect to the
subject matter hereof and thereof, and supersede and are in full substitution
for any and all prior understandings or agreements with respect to the subject
matter hereof and thereof.

(c)  This Agreement shall inure to the benefit of and be an obligation of the
Company’s assigns and Successors (as defined below), provided that, in
connection with and notwithstanding any assignment to an Affiliate of the
Company, the Company shall continue to be liable and responsible for all of its
obligations hereunder, as stated herein, without termination or modification
(unless mutually agreed by you and the Company); however you may not assign any
of your rights or duties hereunder to any other party. The term “Successor”
shall mean, with respect to the Company, any other business entity that, by
merger, consolidation, purchase of the assets, or otherwise, acquires all or a
material part of its assets. Any assignment by the Company of its rights or
obligations hereunder to any Affiliate of or Successor to the Company shall not
be a termination of the Employment Period for purposes of this Agreement.
Notwithstanding anything herein to the contrary, in the event of any transaction
that results in a Successor (other than a transaction in which the Company
survives following the transaction), the Company shall require such Successor to
assume its obligations under this Agreement in connection with such transaction.

(d)  No provision of this Agreement may be amended or waived, unless such
amendment or waiver is specifically agreed to in writing and signed by you and
an officer of the Company duly authorized to execute such amendment. The failure
by either you or the Company at any time to require the performance by the other
of any provision hereof shall in no way affect the full right to require such
performance at any time thereafter, nor shall the waiver by you or the Company
of a breach of any provision hereof be taken or held to be a waiver of any
succeeding breach of such provision or a waiver of the provision itself or a
waiver of any other provision of this Agreement.

-9-

 

--------------------------------------------------------------------------------

 

(e)  You and the Company acknowledge and agree that each of you has reviewed and
negotiated the terms and provisions of this Agreement and has had the
opportunity to contribute to its revision. Accordingly, the rule of construction
to the effect that ambiguities are resolved against the drafting party shall not
be employed in the interpretation of this Agreement. Rather, the terms of this
Agreement shall be construed fairly as to both parties and not in favor or
against either party.

(f) Any provision of this Agreement (or portion thereof) which is deemed
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this Section, be ineffective to the extent of such
invalidity, illegality or unenforceability, without affecting in any way the
remaining provisions thereof in such jurisdiction or rendering that or any other
provisions of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction. If any covenant should be deemed invalid, illegal or unenforceable
because its scope is considered excessive, such covenant shall be modified so
that the scope of the covenant is reduced only to the minimum extent necessary
to render the modified covenant valid, legal and enforceable.

(g)  The Company may withhold from any amounts payable to you hereunder all
federal, state, city or other taxes that the Company may reasonably determine
are required to be withheld pursuant to any applicable law or regulation (it
being understood, that you shall be responsible for payment of all taxes in
respect of the payments and benefits provided herein).

(h)  This Agreement may be executed in two counterparts, both of which shall be
deemed an original, but all of which shall constitute one and the same
instrument.

(i)  The headings in this Agreement are inserted for convenience of reference
only and shall not be a part of or control or affect the meaning of any
provision hereof.

(j)  This Agreement and all amendments thereof shall, in all respects, be
governed by and construed and enforced in accordance with the internal laws
(without regard to principles of conflicts of law) of the State of New York.
Each party hereto hereby agrees to and accepts the exclusive jurisdiction of any
court in New York County or the U.S. District Court for the Southern District of
New York in respect of any action or proceeding relating to the subject matter
hereof, expressly waiving any defense relating to jurisdiction or forum non
conveniens, and consents to service of process by U.S. certified or registered
mail in any action or proceeding with respect to this Agreement.

(k)  It is the intent of the parties that this Agreement be interpreted in a
manner that complies with the requirements of Section 409A of the Code. If any
provision of this Agreement (or any award of compensation or benefits provided
under this Agreement) would cause you to incur any additional tax or interest
under Section 409A of the Code, the Company and you shall reasonably cooperate
to reform such provision to comply with Section 409A of the Code and the Company
agrees to maintain, to the maximum extent practicable without violating Section
409A of the Code, the original intent and economic benefit to you of the
applicable provision; provided that nothing herein shall require the Company to
provide you with any gross-up for any tax, interest or penalty incurred by you
under Section 409A of the Code. Notwithstanding anything herein to the contrary,
any amount of expenses eligible for reimbursement pursuant to this Agreement
during a calendar year shall not affect the amount of expenses eligible for
reimbursement during any other calendar year. In addition, the right to
reimbursement pursuant to this Agreement shall not be subject to liquidation or
exchange for any other benefit.

-10-

 

--------------------------------------------------------------------------------

 

If the terms of this Agreement meet with your approval, please sign and return
one copy to me.

 

Sincerely,

 

/s/ JAMES BRETT

 

James Brett

 

Chief Executive Officer

 

AGREED TO AND ACCEPTED:

 

/s/ LYNDA MARKOE

 

 

Lynda Markoe

 

 

Dated: September 14, 2017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-11-

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-12-

 

--------------------------------------------------------------------------------

 

EXHIBIT A

General Release

1.General Release of All Claims: In exchange for the Company’s payment of the
benefits described in Section 2(c) of your Letter Agreement with the Company,
you voluntarily, fully and unconditionally release and forever discharge the
Company and its past and present parents, subsidiaries, affiliates,
predecessors, successors, assigns, and their respective officers, directors,
employees, agents and plan administrators, in their individual and corporate
capacities (hereinafter collectively referred to as “Releasees”) from any and
all charges, actions, causes of action, demands, debts, dues, bonds, accounts,
covenants, contracts, liabilities, or damages of any nature whatsoever, whether
now known or unknown, to whomever made, which you have or may have against any
or all of the Releasees for or by reason of any cause, nature or thing
whatsoever arising out of or related to your employment with the Company, the
termination of such employment, or otherwise, from the beginning of time up to
and including the date on which you sign this Agreement, except as otherwise
specifically stated in this Agreement.

Such claims, obligations, or liabilities include, but are not limited to: claims
for compensation allegedly due or owing; claims sounding in contract or implied
contract; claims for wrongful dismissal; claims sounding in tort; claims arising
under common law, civil law, equity, or federal, state, or local statutes or
ordinances, including but not limited to, the Age Discrimination in Employment
Act, as amended; Title VII of the Civil Rights Act of 1964, as amended; the
Civil Rights Act of 1991; Section 1981 of the Civil Rights Act of 1866; the
Equal Pay Act; the Americans with Disabilities Act and/or the Rehabilitation Act
of 1973; the Employee Retirement Income Security Act; the WARN Act; the
Consolidated Omnibus Budget Reconciliation Act; the Family Medical Leave Act, as
amended; the Genetic Information Nondiscrimination Act of 2008; state statutes
governing the payment of wages, discrimination in the workplace, or any other
statute or laws governing the employer-employee relationship, including but not
limited to, the New York State Human Rights Law, the New York Labor Law, the New
York State Constitution, the New York Civil Rights Law, the New York wage-hour
laws, the New York City Human Rights Law; the Virginia Human Rights Act; the
North Carolina Equal Employment Practices Act, the North Carolina Persons with
Disabilities Protection Act, the North Carolina Retaliatory Employment
Discrimination Act, the North Carolina Wage & Hour Act; any other claim pursuant
to any other federal, state or local employment laws, statutes, standards or
human rights legislation; or any claim for severance pay, notice, pay in lieu of
notice, salary, bonus, incentive or additional compensation, vacation pay,
insurance, other benefits, interest, and/or attorney’s fees. You acknowledge
that this general release is not made in connection with any exit incentive or
other employment termination program offered to a group or class of employees.

Notwithstanding the foregoing, nothing in this Agreement waives your right to
(a) pursue a claim that cannot be released by private agreement, including,
workers compensation claims, claims arising after the date on which you sign
this Agreement, and your right to file administrative charges with certain
government agencies; and (b) challenge the Company’s failure to comply with its
obligation in Paragraph 1 above.  

2.No Claims Filed: You represent that you have not filed or permitted to be
filed against the Releasees, individually or collectively, any lawsuits, actions
or claims, and you covenant and agree that you will not do so at any time
hereafter with respect to the subject matter of this Agreement and

-13-

 

--------------------------------------------------------------------------------

 

claims released pursuant to this Agreement (including, without limitation, any
claims relating to your employment and/or the termination of your employment).

You understand that nothing in this Agreement shall limit you from filing a
charge with, or participating in any investigation or proceeding conducted by,
the Equal Employment Opportunity Commission, National Labor Relations Board
and/or any other federal, state or local agency. Nothing in this agreement
prohibits you from reporting possible violations of federal law or regulation to
any governmental agency or entity, including but not limited to the Department
of Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or making any other disclosures that are protected under the
whistleblower provisions of federal law or regulation.  You do not need the
prior authorization of the Company to make any such reports or disclosures and
you are not required to notify the Company that you have made such reports or
disclosures.  However, by signing this Agreement, you hereby waive any and all
rights to recover monetary damages in any charge, complaint or lawsuit filed by
you or by anyone else on your behalf.

3.Waiver: By signing this Agreement, you acknowledge that:

 

(a)

You have received and carefully read this Agreement;

 

(b)

You fully understand all of the terms contained in this Agreement;

 

(c)

You are freely and voluntarily entering into this Agreement and knowingly
releasing the Releasees in accordance with the terms contained in Paragraph 1
above;

 

(d)

Before signing this Agreement, you were advised of your right and had an
opportunity to consult with an attorney of your choice;

 

(e)

In accordance with Paragraph 1 above, you hereby expressly waive, among other
claims, any and all claims arising under the Age Discrimination in Employment
Act of 1967 (29 U.S.C. § 621 et seq.), which you have or may have against the
Releasees;

 

(f)

The release of claims described in Paragraph 1, above, of this Agreement does
not waive any rights or claims that you may have against the Company and/or the
Releasees arising after the date on which this Agreement becomes effective;

 

(g)

You have received or shall receive something of value from the Company which you
would not otherwise be entitled to receive;

 

(h)

Before signing this Agreement, you were given up to twenty-one (21) calendar
days to consider its terms and, should you sign this Agreement without waiting
the full 21 days, you attest that your decision in this regard is knowing and
voluntary and not induced through fraud, coercion, misrepresentation or a threat
to withdraw or alter the offer contained herein, and agree that any changes to
this Agreement do not restart the running of the 21 day period;

 

(i)

The period of time until [DATE], that you had to consider your rights and
obligations under this Agreement was reasonable; and

-14-

 

--------------------------------------------------------------------------------

 

 

(j)

For a period of seven (7) calendar days following the date on which you sign
this Agreement, you may revoke this Agreement; and

 

(k)

This Agreement, absent its timely revocation, shall become binding on the
Company and you on the eighth calendar day following the date on which you sign
this Agreement. The Company shall not be required to perform any of its
obligations under this Agreement until after your time to revoke this Agreement
has expired.

4.Return of Signed Agreement: You should return this signed Agreement to [—],
Human Resources, 770 Broadway, New York, NY 10003 by no later than [DATE].

5.Effective Date: You will not receive the benefits described in Section 2(c) of
your Letter Agreement with the Company until after the revocation period has
expired and this Agreement becomes effective. You have seven (7) days from the
date that you sign this Agreement to change your mind. Any revocation within
this period must be (a) submitted in writing to the Company; (b) state “I hereby
revoke my execution of the General Release”; and (c) be personally delivered to
the Company’s Chief Executive Officer, or mailed to their attention at J. Crew,
770 Broadway, New York, NY 10003 within seven (7) days of the execution of this
Agreement.


 

Very truly yours,

 

J. CREW GROUP, INC.

 

By

 

 

[Name / Title]

 

Received, Read, Understood and Agreed:

 

 

 

 

[Associate Name]

 

 

 

 

 

Dated:

 

 




-15-

 

--------------------------------------------------------------------------------

 

Acknowledgement of Receipt of
General Release

I acknowledge receiving today a General Release in connection with the
termination of my employment with J. Crew Group, Inc. I have been informed of
the time periods for my consideration of the Agreement and for its revocation
after I sign it if I later change my mind.

 

Date

 

 

 

 

 

 

Associate Name & Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-16-

 

--------------------------------------------------------------------------------

 

EXHIBIT B

Competitive Businesses

Abercrombie and Fitch

Aeropostale

Amazon (in respect to fashion)

American Eagle

Ascena

Bonobos

Coach

Cole Haan

Everlane

Fast Retailing

Gap

J. Jill

Kate Spade

Land’s End

PVH

Ralph Lauren

Steven Alan

Talbots

Tory Burch

Urban Outfitters

Vince

Vineyard Vines

 

 

-17-

 